Citation Nr: 1221742	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  12-09 524	)	DATE
	)
	)

THE ISSUE

Whether an August 1991 Board decision, which denied entitlement to a compensable rating for the moving party's right knee disability, contained clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran, who is the moving party, served on active duty from July 1986 to June 1990 and also had a subsequent period of service with the Army National Guard.  

This matter is before the Board in response to an April 2012 motion for revision or reversal of an August 1991 Board decision, in which the Board denied an appeal for a compensable rating for service-connected right knee disability.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2011).  This decision constitutes the Board's determination on that motion.

(The issue of entitlement to an increased rating for a service-connected right knee disability will be the subject of a separate Board decision.)


FINDINGS OF FACT

1.  An August 1991 Board decision denied entitlement to a compensable rating for service-connected right knee disability, finding that the weight of the evidence did not demonstrate a compensable disability.

2.  There is no undebatable error of fact or law found in the August 1991 Board decision which would change the disposition of the denial of the claim for a compensable rating for service-connected right knee disability.


CONCLUSION OF LAW

The criteria for revision or reversal of the Board's August 1991 decision denying a compensable rating for service-connected right knee disability on the grounds of CUE have not been met.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400- 20.1404 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, while the Board is generally required to address the Veterans Claims Assistance Act of 2000 (VCAA), the Board notes that it is not necessary to discuss the VCAA in connection with the moving party's motion in this case.  See U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  

The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of the VCAA do not apply to a claim based on an allegation of clear and unmistakable error in a previous Board decision.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  The Court held that an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process."  Livesay, 15 Vet. App. at 178.  An allegation of clear and unmistakable error does not represent a "claim", but rather is a collateral attack on a final decision.  It involves a legal challenge to a prior Board decision and does not involve acquiring or submitting any additional evidence.  Therefore, the provisions of the VCAA are not for application in the adjudication of the issue of clear and unmistakable error in a prior final Board decision.

A decision by the Board is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

The motion to review a prior final Board decision on the basis of clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  See 38 C.F.R. § 20.1404(b); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); Simmons v. Principi, 17 Vet. App. 104 (2003).

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a); see also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).

Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the moving party with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(e).

The review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See 38 C.F.R. § 20.1403(b) and (c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

In this case, the moving party's representative submitted an April 2012 brief to the Board.  In that brief the representative pointed out that the August 1991 Board decision mentioned X-ray evidence of arthritis and evidence of painful motion, but did not mention 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011), which provides for a 10 percent rating when there is X-ray evidence of arthritis and objective evidence of limitation of motion.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003 have not changed since the 1991 Board decision.  

In the August 1991 decision, the Board noted that the moving party's service treatment records documented that he underwent arthroscopic surgery in June 1989, when his right medial meniscus was debrided to alleviate post-traumatic right knee complaints.  The Board noted that a March 1990 naval orthopedic examination revealed a full range of motion of the right knee without crepitus, clicks, or joint instability but that contemporaneous X-ray studies revealed minimal joint narrowing, early medial sclerosis, and no deformity.  

The Board also noted that the moving party had received a VA examination after discharge, where he presented with complaints of right knee pain.  Physical and X-ray examination at that time revealed a full range of motion of the right knee without swelling, redness, increased warmth, instability, or other joint abnormality.  The Board observed that the remainder of the record did not contain any indicia of right knee impairment beyond the moving party's subject complaints of pain.  The X-ray report dated in November 1990, shows that the moving party was found to have no significant pathology of the right knee.

The Board concluded that the VA examination "contained appropriate clinical data, albeit negative" and contained sufficient detail to evaluate the disability.  The Board found that there simply was no clinical data to justify the allowance of a compensable rating at that point and the claim, was therefore, denied.  In arriving at that decision, the Board stated that the moving party's contentions were carefully weighed but that a preponderance of the evidence was against the claim.  

While the minimal joint narrowing noted in the March 1990 X-ray may have been indicative of arthritis, arthritis; the X-ray in November 1990 did not demonstrate any reported narrowing or other deformity.  The evidence at the time of the Board decision was not clear and unmistakable that the moving party had X-ray evidence of arthritis.  Indeed, there was no post service X-ray evidence of arthritis.  The Board considered both the in-service and post-service X-rays, and essentially found the post service record more probative of the moving party's current disability.  A disagreement as to how the facts were weighed or evaluated is not CUE.  See 38 C.F.R. § 20.1403(d).  The evidence did not un-debatably require a finding that the moving party met the criteria for a compensable rating under Diagnostic Code 5003; hence the failure to explicitly consider Diagnostic Code 5003 was not outcome determinative.  

Regarding the moving party's assertion that not all of the service treatment records had been obtained at the time of the 1991 decision, the Board notes that any failure to fulfill the duty to assist cannot constitute CUE.  38 C.F.R. § 20.1403(d).  More significantly, the subsequently obtained records were created after the 1991 decision and could not serve as a basis for saying the Board considered an incorrect record as it then existed.

For these reasons, the Board finds that the Board's August 1991 decision is not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403, 20.1404.


ORDER

The motion for reversal or revision of the August 1991 Board decision to deny entitlement to a compensable rating for service-connected right knee disability, on the grounds of CUE, is denied.



	____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



